Title: From George Washington to Thomas Newton, Jr., 3 September 1785
From: Washington, George
To: Newton, Thomas Jr.



Sir,
Mount Vernon 3d Sept. 1785.

I am now about to inform you of the reason why I have suffered your letter of the 27th of April, with its enclosures, to remain so long unacknowledged.

In an absence of almost nine years from home, my private concerns had got so much deranged, and my accounts & papers, by the frequent hasty removal of the latter to get them out of the reach of the enemy when their shipping appeared, had got into such a jumble & confusion that it was next to impossibility for me, without spending much time, to adjust the former: I still hoped however that after a while I should have been able to accomplish it, & that long ’ere this I should have sent you a statement of the account as it stands between us. But reckoning without my host, I have been obliged to hire a Clerk to settle all my accounts, & to take this business off my hands; as from a variety of circumstances I found it impracticable for me to attend to it myself.
Inclosed is his statement of the account between you & me, made out from my books & your return of Sales. The balance from his accot differs widely from yours; arising first, from the charge of Jacob Williams’s payment of £178.9.8. to James Hill; whereas £50—only of that sum, according to Lund Washington’s accot (who superintended my business) was received from Williams. Secondly, from £123.7.4½ charged me, as paid by Mr Wm Holt, of which I have no account. Thirdly, between £174, charged me as paid to Colo. Lewis, & my credit of £170 only which was received from him; & lastly, from the Debts yet due; amounting pr your List to £175.16.2. The three first of these you will please to enquire into; & the last, to use the most speedy, and which to you may seem the most effectual means of obtaining them.
The sum which is in your hands, I could wish to have remitted, or an order given me on some Gentleman in Alexandria: Or, which in part would answer my purpose equally, I wou’d take one hundred pair of large, strong & well made Negro Shoes, provided I could have them at a reasonable price & by the 20th of October; formerly I know these were to be had at Norfolk readily; & it is essential for me to know immediately, whether, I may depend upon you for them or not.
The Drought has been so severe in these parts, that my Mill was entirely stopped: the rain which has fallen within these ten days, has done no more than to enable her to grind for my own consumption—when I begin to manufacture I will consign you a parcel of superfine flour, as well to try the Norfolk Market, as

to prove a new Miller whom I have lately got, & who comes well recommended to me from some of the best Judges in Pennsylvania.
If you should be able at any time to put me in a way of securing the Debt due to me from Balfour & Baraud, it would be rendering me a very acceptable service: without this, or unless some proof could be had (as I believe the fact undoubtedly is) of the partnership of these Gentlemen or connexion in this business with Messrs Hanburys of London, I must loose upwards of £2000 by my sale of Flour to them. With great esteem & regard I am Dr Sir &c.

G: Washington

